Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 01/18/2022 with respect to Double Patenting rejection have been fully considered but they are not persuasive. Please, refer to Double Patenting rejection as shown below.
Claim Objections
Claims 5-6 and 14-15 are objected to because of the following informalities:
Claims 5-6 recites the limitation “the active circuitry" in lines 1-2, of claims 5-6.  There is insufficient antecedent basis for this limitation in the claims because it is the active circuitry” relates back to “active device circuitry” in lines 6-7 of claim 1.
Claims 14-15 recites the limitation “the active circuitry" in lines 1-2, of claims 14-15.  There is insufficient antecedent basis for this limitation in the claims because it is unclear whether “the active circuitry” relates back to “active device circuitry” in lines 6-7 of claim 9.
For purpose of compact prosecution, “the active circuitry” will be treated as if it were “the active device circuitry.”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, 11-18, 23, 25-27, and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of copending Application No.16/522,494. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1, 3-9, 11-18, 23, 25-27, and 29-30 are to be found in copending Application claims 1, 6, and 11  (as the application claims 1, 3-9, 11-18, 23, .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-9, 11-18, and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-25 of U.S. Patent No. 10,163,798 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1, 3-9, 11-18, and 23-30 are to be found in patent claims 18-25  (as the application claims 1, 3-9, 11-18, and 23-30 fully encompasses patent claims 18-25).  The difference between the application claims 1, 3-9, 11-18, and 23-30 and the patent claims 18-25 lies in the fact that the patent claim includes many more elements and is thus much In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 3-9, 11-18, and 23-30 are anticipated by claims 18-25 of the patent, it is not patentably distinct from claims 18-25 of the patent. Note: the patented claim limitation of logic processor is equivalent to the claimed limitation of “repeater.” In addition, the patented claim limitation of semiconductive device were known as an active device circuitry”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 11, 14-15, 18, 23-24, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2018/0366436 A1, hereinafter refer to Wang) in view of Deshpande et al. (U.S. 2016/0343666 A1, hereinafter refer to Deshpande).
Regarding Claims 1 and 24: Wang discloses a package substrate (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown below and ¶ [0001]) comprising: 

    PNG
    media_image1.png
    567
    673
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    369
    820
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    339
    813
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    366
    1243
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    432
    541
    media_image5.png
    Greyscale

a substrate body (114/201) comprising a plurality of first contact points (116) on a surface thereof configured for electrical connection to a first die (126) and a plurality of second contact points (116) on the surface configured for electrical connection to a second die (127) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above, ¶ [0026]- ¶ [0029], and ¶ [0062]- ¶ [0065]), 
the substrate body (114/201) comprising a dielectric layer (114/201/203) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above, ¶ [0061], and ¶ [0074]); 
a bridge (103) coupled to the substrate body (114/201), the bridge (103) comprising active device circuitry that is coupled to ones of the plurality of first contact points (116) and ones of the plurality of second contact points (116), wherein the bridge (103) has a top surface, and wherein the dielectric layer of the substrate body (114/201) 103) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above, ¶ [0019]- ¶ [0023], ¶ [0026]- ¶ [0036], and ¶ [0062]- ¶ [0065]),
a first plurality of vias (204/206) in the substrate body (114/201), the first plurality of vias (204/206) coupling the top surface of the bridge (103) to the plurality of first contact points (116) on the surface of the substrate body (114/201) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above and ¶ [0062]- ¶ [0065]); and 
a second plurality of vias (204/206) in the substrate body (114/201), the second plurality of vias (204/206) coupling the top surface of the bridge (103) to the plurality of second contact points (116) on the surface of the substrate body (114/201) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above and ¶ [0062]- ¶ [0065]) (as claimed in claim 1). 
Wang is silent upon explicitly disclosing wherein the bridge comprises one or more through silicon vias (TSVs) (as claimed in claim 24).
Before effective filing date of the claimed invention the disclosed wherein the bridge were known to comprises one or more through silicon vias (TSVs) in order to deliver power to the first and second dies.
For support see Deshpande, which teaches wherein the bridge (150) comprises one or more through silicon vias (TSVs) (see Deshpande, Figs.1-3A, ¶ [0017], and ¶ [0023]) (as claimed in claim 24).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Wang and Deshpande to enable the bridge (150) to comprises one or more through silicon vias 
Regarding Claim 5: Wang as modified teaches a package substrate as set forth in claim 1 as above. The combination of Wang and Deshpande further teaches wherein the active circuitry (103) comprises control logic (memory die) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above and ¶ [0058]).
Regarding Claim 6: Wang as modified teaches a package substrate as set forth in claim 1 as above. The combination of Wang and Deshpande further teaches wherein the active circuitry (103) comprises a memory interface (memory die) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above and ¶ [0058]).  
Regarding Claim 8: Wang as modified teaches a package substrate as set forth in claim 1 as above. The combination of Wang and Deshpande further teaches wherein the bridge (103) comprises at least one passive signal line coupled to one of the plurality of first contact points (116) and one of the plurality of second contact points (116) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above, ¶ [0019], and ¶ [0022]).   
Regarding Claims 9 and 28: Wang discloses a package assembly (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above and ¶ [0001]) comprising: 
a package substrate body (114/201) comprising a plurality of first contact points (116) on a surface thereof configured for electrical connection to a first die (126) and a plurality of second contact points (116) on the surface configured for electrical connection to a second die (127) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above, ¶ [0026]- ¶ [0029], and ¶ [0062]- ¶ [0065]), 
114/201) comprising a dielectric layer (114/201/203) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above, ¶ [0061], and ¶ [0074]); 
a bridge (103) coupled to the substrate body (114/201), the bridge (103) comprising active device circuitry that is coupled to ones of the plurality of first contact points (116) and ones of the plurality of second contact points (116), wherein the bridge (103) has a top surface, and wherein the App. No. 16/632,7143 Examiner: Dinke, Bitew A. Docket No. P119132PCT-US 111079Art Unit: 2896dielectric layer of the substrate body (114/201) is on at least a portion of the top surface of the bridge (103) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above, ¶ [0019]- ¶ [0023], ¶ [0026]- ¶ [0036], and ¶ [0062]- ¶ [0065]); 
a first plurality of vias (204/206) in the package substrate body (114/201), the first plurality of vias (204/206) coupling the top surface of the bridge (103) to the plurality of first contact points (204/206) on the surface of the package substrate body (114/201) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above and ¶ [0062]- ¶ [0065]); 
a second plurality of vias (204/206) in the package substrate body (114/201), the second plurality of vias (204/206) coupling the top surface of the bridge (103) to the plurality of second contact points (204/206) on the surface of the package substrate body (114/201) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above and ¶ [0062]- ¶ [0065]); and 
a first die (126) coupled to the plurality of first contact points (204/206) and a second die (127) coupled to the plurality of second contact points (204/206) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above) (as claimed in claim 9).  
Wang is silent upon explicitly disclosing wherein the bridge comprises one or more through silicon vias (TSVs) (as claimed in claim 28).

For support see Deshpande, which teaches wherein the bridge (150) comprises one or more through silicon vias (TSVs) (see Deshpande, Figs.1-3A, ¶ [0017], and ¶ [0023]) (as claimed in claim 28).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Deshpande to enable the bridge (150) to comprises one or more through silicon vias (TSVs) as taught by Deshpande in order to deliver power to the first and second dies (see Deshpande, Figs.1-3A, ¶ [0017], and ¶ [0023]).
Regarding Claim 11: Wang as modified teaches a package assembly as set forth in claim 9 as above. The combination of Wang and Deshpande further teaches wherein the active device circuitry (103) is configured to route input/output electrical signals (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above). 
Regarding Claim 14: Wang as modified teaches a package assembly as set forth in claim 9 as above. The combination of Wang and Deshpande further teaches wherein the active circuitry (103) comprises control logic (memory die) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above and ¶ [0058]).  
Regarding Claim 15: Wang as modified teaches a package assembly as set forth in claim 9 as above. The combination of Wang and Deshpande further teaches wherein the active circuitry (103) comprises a memory circuit (memory die
Regarding Claim 18: Wang as modified teaches a package assembly as set forth in claim 9 as above. The combination of Wang and Deshpande further teaches wherein the bridge (103) comprises at least one passive signal line coupled to one of the plurality of first contact points (116) and one of the plurality of second contact points (116) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above, ¶ [0019], and ¶ [0022]).  
Regarding Claim 23: Wang as modified teaches a package substrate as set forth in claim 1 as above. The combination of Wang and Deshpande further teaches wherein the bridge (103) comprises at least one of a transistor or a memory element (memory die) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above, ¶ [0019]- ¶ [0020], and ¶ [0058]).
Regarding Claim 26: Wang as modified teaches a package substrate as set forth in claim 1 as above. The combination of Wang and Deshpande further teaches wherein the bridge (103) comprises a semiconductor material (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above, ¶ [0019]- ¶ [0020], and ¶ [0058]). 
Regarding Claim 27: Wang as modified teaches a package assembly as set forth in claim 9 as above. The combination of Wang and Deshpande further teaches wherein the bridge (103) comprises at least one of a transistor or a memory element (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above, ¶ [0019]- ¶ [0020], and ¶ [0058]).  
Regarding Claim 30: Wang as modified teaches a package assembly as set forth in claim 9 as above. The combination of Wang and Deshpande further teaches 103) comprises a semiconductor material (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above, ¶ [0019]- ¶ [0020], and ¶ [0058]).
Claims 3-4, 7, 12-13, 16-17, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2018/0366436 A1, hereinafter refer to Wang) as applied to claims 1 and 9 above, and further in view of Kim et al. (U.S. 2018/0040548 A1, hereinafter refer to Kim).
Regarding Claim 3: Wang as modified teaches a package substrate as applied to claim 1 above. The combination of Wang and Deshpande is silent upon explicitly disclosing wherein the active device circuitry comprises at least one repeater.  
Before effective filing date of the claimed invention the disclosed active device circuitry were known to comprises at least one repeater in order to electrically connect the semiconductor chip stack structures spaced apart from each other in a horizontal direction to each other and a semiconductor package that may increase a yield of a printed circuit board (PCB), reduce manufacturing expenses, and minimize a warpage of a rewiring layer.
For support see Kim, which teaches wherein the active device circuitry comprises at least one repeater (a logic chip, note: a logic chip is equivalent to the claimed repeater because a logic circuit necessarily includes a repeater) (see Kim, Figs.1A-1B, ¶ [0004], ¶ [0035], and ¶ [0038]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to replace the Wang integrated circuit with Kim integrated circuit comprising a logic chip known to lead to obtain active device circuitry comprises at least one repeater, because one of ordinary skill in the art would 
Regarding Claim 4: Wang as modified teaches a package substrate as set forth in claim 3 as above. The combination of Wang, Deshpande, and Kim further teaches wherein the at least one repeater (103/40) is disposed in a signal path between one of the plurality of first contact points (116/44) and one of the plurality of second contact points (116/44) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above and see Kim, Figs.1A-1B).  
Regarding Claim 7: Wang as modified teaches a package substrate as applied to claim 1 above. The combination of Wang and Deshpande is silent upon explicitly disclosing wherein the first plurality of contact points are operable for connection to a microprocessor and the second plurality of contact points are operable for connection to at least one memory die and the active circuitry comprises a memory controller.  
Before effective filing date of the claimed invention the disclosed active device circuitry comprising microprocessor and memory die were known in order to a semiconductor package that may increase a yield of a printed circuit board (PCB), reduce manufacturing expenses, and minimize a warpage of a rewiring layer.
For support see Kim, which teaches wherein the first plurality of contact points (44) are operable for connection to a microprocessor and the second plurality of contact points (44) are operable for connection to at least one memory die and the active 40) comprises a memory controller (see Kim, Figs.1A-1B, ¶ [0004], and ¶ [0032]- ¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to replace the Wang integrated circuit chip stack with Kim integrated circuit chip stack comprising the first plurality of contact points (44) operable for connection to a microprocessor and the second plurality of contact points (44) operable for connection to at least one memory die and the active circuitry (40) comprises a memory controller known to lead to obtain a semiconductor package that may increase a yield of a printed circuit board (PCB), reduce manufacturing expenses, and minimize a warpage of a rewiring layer, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Regarding Claim 12: Wang as modified teaches a package assembly as applied to claim 9 above. The combination of Wang and Deshpande is silent upon explicitly disclosing wherein the active device circuitry comprises at least one repeater.  
Before effective filing date of the claimed invention the disclosed active device circuitry were known to comprises at least one repeater in order to electrically connect the semiconductor chip stack structures spaced apart from each other in a horizontal direction to each other and a semiconductor package that may increase a yield of a printed circuit board (PCB), reduce manufacturing expenses, and minimize a warpage of a rewiring layer.
For support see Kim, which teaches wherein the active device circuitry comprises at least one repeater (a logic chip, note: a logic chip is equivalent to the claimed repeater because a logic circuit necessarily includes a repeater) (see Kim, Figs.1A-1B, ¶ [0004], ¶ [0035], and ¶ [0038]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to replace the Wang integrated circuit with Kim integrated circuit comprising a logic chip known to lead to obtain active device circuitry comprises at least one repeater, because one of ordinary skill in the art would have been able to carry out such a substitution, and the bridge layer to electrically connect the semiconductor chip stack structures spaced apart from each other in a horizontal direction to each other and a semiconductor package that may increase a yield of a printed circuit board (PCB), reduce manufacturing expenses, and minimize a warpage of a rewiring layer.  
Regarding Claim 13: Wang as modified teaches a package assembly as set forth in claim 12 as above. The combination of Wang, Deshpande, and Kim further teaches wherein the at least one repeater (103/40) is disposed in a signal path between one of the plurality of first contact points (116/44) and one of the plurality of second contact points (116/44) (see Wang, Figs.3, 4-1 – 4-2, and 4-6- 5 as shown above and see Kim, Figs.1A-1B).  
Regarding Claims 16-17: Wang as modified teaches a package assembly as applied to claim 9 above. The modification of Wang is silent upon explicitly disclosing wherein the first die is a microprocessor and the second die is at least one memory die and the active circuitry comprises a memory controller (as claimed in claim 16);
wherein the first die is a microprocessor and the second die is a microprocessor (as claimed in claim 17).

For support see Kim, which teaches wherein the first die (30) is a microprocessor and the second die (30) is at least one memory die and the active circuitry (40) comprises a memory controller (see Kim, Figs.1A-1B, ¶ [0004], and ¶ [0032]- ¶ [0035]) (note: Kim teaches semiconductor chip stack structures 30 includes different types of first semiconductor chips; therefore, ordinary skill in the art can capable of enabling different type of device for the first and second dies. see Fig.1 of Terui et al. (U.S. 2014/0360767 A1, hereinafter refer to Terui) (as claimed in claim 16);
wherein the first die (30) is a microprocessor and the second die (30) is a microprocessor (see Kim, Figs.1A-1B, ¶ [0004], and ¶ [0032]- ¶ [0035]) (as claimed in claim 17).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to replace the Wang integrated circuit chip stack with Kim integrated circuit chip stack comprising the first plurality of contact points (44) operable for connection to a microprocessor and the second plurality of contact points (44) operable for connection to at least one memory die and the active circuitry (40) comprises a memory controller known to lead to obtain a semiconductor package that may increase a yield of a printed circuit board (PCB), reduce manufacturing expenses, and minimize a warpage of a rewiring layer, because one of ordinary skill in 
Regarding Claims 25 and 29: Wang as modified teaches a package assembly as applied to claims 1 and 9 above. The modification of Wang is silent upon explicitly disclosing wherein the bridge comprises a DRAM controller (as claimed in claim 25);  
wherein the bridge comprises a DRAM controller (as claimed in claim 26).  
Before effective filing date of the claimed invention the disclosed bridge comprises a DRAM controller were known in order to a semiconductor package that may increase a yield of a printed circuit board (PCB), reduce manufacturing expenses, and minimize a warpage of a rewiring layer.
For support see Kim, which teaches wherein the bridge (40) comprises a DRAM controller (see Kim, Figs.1A-1B, ¶ [0004], and ¶ [0032]- ¶ [0035]) (as claimed in claim 25);  
wherein the bridge (40) comprises a DRAM controller (see Kim, Figs.1A-1B, ¶ [0004], and ¶ [0032]- ¶ [0035]) (as claimed in claim 26).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to replace the Wang integrated circuit chip stack with Kim integrated circuit chip stack comprising a DRAM controller known to lead to obtain a semiconductor package that may increase a yield of a printed circuit board (PCB), reduce manufacturing expenses, and minimize a warpage of a rewiring layer, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896